Citation Nr: 1501242	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  09-29 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a tongue, lip, and roof of mouth injury.  

2.  Entitlement to service connection for residuals of a tongue, lip, and roof of mouth injury.  


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel




INTRODUCTION

The Veteran served on active duty from September 1949 to October 1952.  The Veteran's decorations included the Purple Heart Medal.  The Veteran died on November [redacted], 2012, and the Appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which in pertinent part, declined to reopen the Veteran's previously denied claim of entitlement to service connection for residuals of a tongue, lip, and roof of mouth injury.  In April 2008, the Veteran filed a Notice of Disagreement with this decision.  In July 2009, the RO issued a Statement of the Case, which reopened the Veteran's claim of entitlement to service connection for residuals of a tongue, lip, and roof of mouth injury, based on the receipt of new material and evidence, and denied this claim on the merits.  The Veteran filed a Substantive Appeal (VA Form 9) as to this decision in August 2009.  

Unfortunately, as noted above, the Veteran died in November 2012, during the pendency of this appeal.  Significantly, however, at the time of the Veteran's death, he had perfected an appeal as to the issue of entitlement to service connection for residuals of a tongue, lip, and roof of mouth injury.  The Veterans' Benefits Improvement Act of 2008 (Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008)) allows an eligible person to process to completion any claims pending when a Veteran dies on or after October 10, 2008, if such request for substitution is filed not later than one year after the date of the Veteran's death.  38 U.S.C.A. § 5121A (West 2014).  In this case, the Veteran's surviving spouse submitted an application for Dependency and Indemnity, Death Pension, and Accrued Benefits (VA Form 21-534) in November 2012, which the RO accepted as both a claim for accrued benefits and a request to be substituted as the Appellant.  Thereafter, in a letter dated November 2014, the RO granted the Appellant's request to be substituted as the Appellant, finding that she is a proper substitute claimant.  Accordingly, she is the Appellant and has been substituted as the claimant for the purposes of the claim pending on the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014).  In this regard, the Appellant's claim for accrued benefits is encompassed by this appeal due to her substitution as the claimant.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this Appellant's case should take into consideration the existence of these electronic records.  


FINDINGS OF FACT

1.  The July 2005 Board decision that declined to reopen a previously denied claim of entitlement to service connection for residuals of a tongue, lip, and roof of mouth injury was not appealed, and the Veteran did not file a request for reconsideration or a claim for revision based upon clear and unmistakable error (CUE).  

2.  Some of the evidence received since the July 2005 Board decision is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for residuals of a tongue, lip, and roof of mouth injury.  

3.  The evidence is at least in relative equipoise as to whether the Veteran had residuals of a tongue, lip, and roof of mouth injury that were incurred in service.



CONCLUSIONS OF LAW

1.  The July 2005 Board decision that declined to reopen a previously denied claim of entitlement to service connection for residuals of a tongue, lip, and roof of mouth injury is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  New and material evidence has been received to reopen the claim for entitlement to service connection for residuals of a tongue, lip, and roof of mouth injury.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

3.  The criteria for entitlement to service connection for residuals of a tongue, lip, and roof of mouth injury have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen and grant service connection for residuals of a tongue, lip, and roof of mouth injury is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Unless the Chairman of the Board orders reconsideration, all Board decisions are final on the date stamped on the face of the decision.  See 38 U.S.C.A. §§ 511(a), 7103(a), 7104(a) (West 2014); 38 C.F.R. § 20.1100(a) (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

Service connection for residuals of a tongue, lip, and roof of mouth injury was originally denied by a rating decision dated in January 1957 based on a finding that the Veteran did not have any current residuals of a tongue, lip, and roof of mouth injury.  The Veteran did not file a timely notice of disagreement, nor did he submit additional evidence within a year of the rating decision, and therefore the rating decision became final.  See 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).  The Veteran attempted to reopen his claim for service connection for residuals of a tongue, lip, and roof of mouth injury in June 1998, but the RO declined to reopen his claim in a January 1999 rating decision.  Although the Veteran appealed the January 1999 rating decision, a subsequent July 2005 Board decision also declined to reopen the previously denied claim of entitlement to service connection for residuals of a tongue, lip, and roof of mouth injury.  The Veteran did not file a request for reconsideration of the Board decision, nor did he timely appeal the decision or allege CUE with respect to the decision.  Therefore, the Board decision became final.  See 38 C.F.R. § 20.1100 (2014).  In the July 2005 Board decision, the Board essentially found that the newly received evidence was cumulative of the evidence already of record and failed to show that the Veteran had chronic residuals of a tongue, lip, and roof of mouth injury.     

Thereafter, in October 2007, the Veteran filed another request to reopen the claim for entitlement to service connection for residuals of a tongue, lip, and roof of mouth injury.  In the March 2008 rating decision on appeal, the RO declined to reopen the Veteran's claim.  Subsequently, in a July 2009 Statement of the Case, the RO reopened the Veteran's claim, but denied the claim on the merits.      

The evidence received subsequent to the July 2005 Board decision includes, in relevant part, a May 2008 private medical report from Dr. L.K., an August 2005 lay statement from the Veteran's former fellow serviceman, and the Veteran's statements.  

As pertinent here, the May 2008 private medical report from Dr. L.K. reveals that the Veteran had a well-healed scar below the lower lip and decreased sensation to light touch below his lower lip and chin.  Dr. L.K. diagnosed the Veteran with altered taste and moderate sensory impairment to the lower lip and chin, and found that they were probably secondary to the in-service shrapnel injury.  The Board notes that the newly received evidence need only help prove one unestablished element of a current disability to qualify as new and material evidence to reopen the claim.  In this case, the May 2008 private medical report constitutes evidence suggesting that the Veteran could have current residuals of a tongue, lip, and roof of mouth injury that could be directly due to his period of service.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  Therefore, as the threshold for reopening a claim is low, the Board finds that new and material evidence has been submitted to reopen the claim for service connection for residuals of a tongue, lip, and roof of mouth injury.  

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Generally, in order to establish service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 
At the outset, the Board notes that, for injuries alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof to determine service connection.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Specifically, when an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2014). Satisfactory evidence is credible evidence.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Such credible, consistent evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2014).  This provision does not establish a presumption of service connection; rather, it eases a combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service.  Both of those inquiries generally require competent medical evidence.  Brock v. Brown, 10 Vet. App. 155 (1997). 

In this case, the Veteran's DD-214 reveals that he was awarded a Purple Heart Medal and suffered a shrapnel wound to the mouth on April 18, 1951 in Sinchon, Korea.  As such, the record clearly indicates that the Veteran was exposed to combat, and accordingly, his assertions regarding events during combat are to be presumed if consistent with the time, place, and circumstances of such service, thereby relaxing the adjudicative evidentiary requirements for determining what happened in service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see also Caluza v. Brown, 7 Vet. App. 498 (1995); see also Collette v. Brown, 82 F.3d 389; see also Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  

Turning to the first element required for service connection, the Board finds that, prior to the Veteran's death, he had a current disability of his tongue, lip, and roof of mouth.  See Dr. L.K.'s May 2008 treatment record (reporting that the Veteran had a well-healed scar below his lip, multiple dental abnormalities, and altered taste, and suffered from sensory impairment of the lower lip and chin that led to occasional drooling); see also VA medical examinations conducted in November 1956 and November 1998 (finding scarring on the Veteran's lower lip and traumatic damage to the Veteran's teeth).    

Turning to the second element required for service connection, the Board also finds that the evidence shows that the Veteran had in-service injuries to his tongue, lip, and roof of mouth.  Specifically, the Veteran credibly reported that he incurred injuries to his teeth, lip, and jaw bone, and burned his tongue and the roof of his mouth when he was hit in the mouth by a ricocheted bullet while manning the turret of a half-track in Korea in 1951.  See September 1997 Statement of Veteran.  The Board notes that although there is no record of the Veteran being treated for the injuries to his tongue, lip, and roof of mouth, at the time of the injuries, the Veteran stated that after he was wounded, he was treated at a field hospital for a few days and was then sent back to the front lines.  The Veteran's story and the lack of a record are consistent with the conditions and circumstances of being in combat.  Moreover, the Veteran's story is further supported by a dental examination conducted in October 1952, just prior to his discharge from service, which shows the loss of seven teeth from the time he entered service, as well as his DD-214, which confirms that he suffered a shrapnel wound to the mouth on April 18, 1951, in Sinchon, Korea.  Further, the Board highlights that a January 1957 rating decision granted the Veteran service connection for injuries to his number 9 and 24 teeth as a result of the ricocheted bullet.  As such, the Board concedes the occurrence of the in-service injury to the tongue, lip, and roof of mouth of the Veteran.

Turning to the question of whether there is a nexus, or link, between the currently shown disability and the in-service injury to the Veteran's tongue, lip, and roof of mouth, the Board finds that the evidence is at least in relative equipoise. 
In support of this finding, in May 2008, Dr. L.K. provided the opinion that the Veteran's well-healed scar below his lip, multiple dental abnormalities, altered taste, and sensory impairment of the lower lip and chin probably resulted from the bullet wound the Veteran suffered in Korea in 1951.  The Board notes that there is no competent evidence to the contrary.  Rather, while VA medical examinations conducted in November 1956 and November 1998 found scarring on the Veteran's lower lip and traumatic damage to the Veteran's teeth, neither examination discussed the etiology of any such injury.   

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for injuries to the Veteran's tongue, lip, and roof of mouth have been met.  Reasonable doubt has been resolved in favor of the Veteran in this matter.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

New and material evidence having been received, the claim for service connection for residuals of a tongue, lip, and roof of mouth injury is reopened, for substitution purposes.  

Service connection for injuries to the Veteran's tongue, lip, and roof of mouth is granted, for substitution purposes.




____________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


